DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-11 and 13-24 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope, or method using an endoscope comprising: 
a handle and insertion tube extending from the handle; 
a working channel extending through the insertion tube, the working channel configured to pass liquid therethrough, 
a suction connector
a container connector integral with the handle and configured to removably attach a sample container and establish fluid connection therewith, the container connector configured to apply suction through the suction connector to the working channel, 
a valve configured to, in a first position apply suction to the working channel through the container, and in the second position apply suction to the working channel bypassing the sample container. 
French et al. (USPN 6,375,625) teaches the above except for not being an endoscope, and not having the container connector integral with an endoscope handle. 
Okada (US PGPUB 2007/0179341) teaches the above except for the container connector not being integral with the handle, and the valve in the second position not being configured to bypass the sample container, instead teaching a second position where the sample container is not present. 
Cushner et al. (US PGPUB 2007/0270714) teaches the above except for not being an endoscope, and not having the container connector integral with an endoscope handle. 
Ichikawa et al. (US PGPUB 2008/0183037) teaches the above except for not passing the suction through the same channel when the valve is move between positions. 
Teixeira et al. (US PGPUB 20120095369) teaches the above except for the valve in the second position not being configured to bypass the sample container, instead teaching a second position where the sample container is not present. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795